DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/29/2020 and 03/01/2021. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“first sub-unit being configured to provide” in claim 1
“second sub-unit being configured to provide” in claim 1
“measuring unit configured to provide” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “optionally” in Claims 19 and 20 is a relative term which renders the claim indefinite. It is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2020/0026352 A1) (hereinafter “Wang”) in view of Klein et al. (U.S. Pub. No. 2020/0174566 A1) (hereinafter “Klein”) in further view of Osman (U.S. Pub. No. 2016/0246369 A1)

Regarding Claim 1, Wang discloses an inspection system for mounting on a user's hand [see paras. 0035-0037 describing a system mounted on a finger or hand to gather input using sensors], the inspection system comprising: 
an imaging unit comprising two sub-units, [see figs. 1-2 and para. 0043 describing finger device 10 which includes a sensor 18 which may be an optical or image sensor; see fig. 12 and para. 0072 describing a first finger device 10 and a second finger device 10; see also paras. 0039 and 0053 describing one or more finger devices];
the first sub-unit being configured to provide images and the second sub-unit being configured to provide images [see 86 in fig. 8 and 92 in fig. 9 showing image sensors on the finger devices 10, and see fig. 12 showing a device on multiple fingers; see also paras. 0039 and 0053 describing one or more finger devices]; and
a measuring unit configured to provide data relating to a physical property measured at a measurement location on the user's hand [see para. 0043 describing devices 10 and 24 may include input-output devices such as devices 16 and 30. Input-output devices 16 and/or 30 may be used in gathering user input, in gathering information on the environment surrounding the user, and/or in providing a user with output, devices 16 may include sensors 18 and devices 24 may include sensors 32; see paras. 0043, 0050, and 0066 describing force sensors that measure force or pressure on the hand]; 
the imaging unit has a separation sensor [see para. 0068 describing one or more sensors 86 that are used to sense the separation between device 10 (e.g., housing 44 and finger 40) and surface 48 of structure 50; where sensors 86 may be optical sensors, capacitive sensors, ultrasonic sensors, and/or other sensors (e.g., proximity sensors, distance sensors, etc.)].
Wang does not explicitly disclose the first sub-unit being configured to provide images from a first point of view and the second sub-unit being configured to provide images from a second point of view; and wherein the separation sensor is configured to measure the separation between the two sub-units of the imaging unit.
Klein in a same or similar endeavor teaches the first sub-unit being configured to provide images from a first point of view [see para. 0127 describing the capture device 702 includes two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information] and the second sub-unit being configured to provide images from a second point of view [see para. 0127 describing the capture device 702 includes two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Klein as above in order to provide a digital glove that has been configured with sensors to detect the pose of the wearer's  hand and pressure exerted at the fingertips of their hand, which can be equipped with flex/bend/stretch sensors, sensors based upon capacitive/piezoresistive sensing for example, capable of detecting the amount of flex or bend in a wearer's fingers [see Klein para. 0005].
Osman in a same or similar endeavor teaches wherein the separation sensor is configured to measure the separation between the two sub-units of the imaging unit [see figs. 4A-4B and paras. 0095, 0099-010, 0109 describing a combination of proximity sensors located on the fingertip and emitters to determine a proximity/distance from the proximity sensor, where “the emitters and proximity sensors can be defined by any combination of emitters that emit signals and proximity sensors capable of detecting signals said signals” and thus two fingertips on a glove may each contain both an emitter and proximity sensor to determine the proximity/distance between them; see also paras.  0113-14 describing the relative locations of each of the sensors can be determined].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Osman as above in order to provide for magnetic tracking of glove fingertips [see Osman para. 0005].

Regarding Claim 2, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the imaging unit is configured such that the optical axes of the sub-units of the imaging unit are substantially parallel [see fig. 16 where the image sensors are as in figs. 8 or 9].

Regarding Claim 10, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang discloses a separation sensor [see para. 0068 describing one or more sensors 86 that are used to sense the separation between device 10 (e.g., housing 44 and finger 40) and surface 48 of structure 50; where sensors 86 may be optical sensors, capacitive sensors, ultrasonic sensors, and/or other sensors (e.g., proximity sensors, distance sensors, etc.)].
Wang does not explicitly disclose wherein the imaging unit comprises more than two sub-units configured to provide images from different points of view, and the separation sensor is configured to measure more than one separation amongst the sub-units of the imaging unit.
Klein in a same or similar endeavor teaches wherein the imaging unit comprises more than two sub-units configured to provide images from different points of view [see para. 0127 describing the capture device 702 includes two or more physically separated cameras that may view a scene from different angles to obtain visual stereo data that may be resolved to generate depth information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Klein as above in order to provide a digital glove that has been configured with sensors to detect the pose of the wearer's  hand and pressure exerted at the fingertips of their hand, which can be equipped with flex/bend/stretch sensors, sensors based upon capacitive/piezoresistive sensing for example, capable of detecting the amount of flex or bend in a wearer's fingers [see Klein para. 0005].
Osman in a same or similar endeavor teaches wherein the separation sensor is configured to measure more than one separation amongst the sub-units of the imaging unit [see figs. 4A-4B and paras. 0095, 0099-010, 0109 describing a combination of proximity sensors located on the fingertips and emitters to determine a proximity/distance from the proximity sensor, where “the emitters and proximity sensors can be defined by any combination of emitters that emit signals and proximity sensors capable of detecting signals said signals” and thus three fingertips on a glove may each contain both an emitter and proximity sensor to determine the proximity/distance between them; see also paras.  0113-14 describing the relative locations of each of the sensors can be determined].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Osman as above in order to provide for magnetic tracking of glove fingertips [see Osman para. 0005].

Regarding Claim 11, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses configured to compute, based on the images provided by the two sub-units of the imaging unit, a dimension of an object or between objects captured in the images [see para. 0085 describing a user may touch items in the user's surroundings while wearing finger devices 10. Measurements made with sensors in devices 10 as the user touches the surfaces of these items can be used in determining the contours of the items. This information can then be combined with optional additional sensor data such as depth sensor data, camera images, etc. to determine the attributes of the items such as item size, item shape, item location, etc. Examples of sensors that may be used in devices 10 to measure the contours of items include inertial measurement units, which can track the orientation, position, and/or movement of devices 10 in three dimensions and force and/or touch sensors in devices 10 that can sense when a user has contacted the surface of an item. Depth sensors in devices 10 and/or 24 may also be used in gathering three-dimensional surface maps (surface contour information) for objects in the user's surroundings.].

Regarding Claim 12, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses configured to compute, based on the images provided by the two sub-units, a three-dimensional map of the space captured in the images [see para. 0069 describing device 10 can gather information on the orientation, position, and/or motion of device 10 relative to other structures and/or can collect information about the surroundings of device 10 (e.g., images of real-world objects, three-dimensional maps of real-world objects, etc.); and paras. 0085 and 0087 describing depth sensors in devices 10 and/or 24 may also be used in gathering three-dimensional surface maps (surface contour information) for objects in the user's surroundings.].

Regarding Claim 13, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein each sub-unit of the imaging unit comprises at least one of: a camera, a 360 camera, a wavelength filtered camera, a thermal camera, a zoom camera, a macro camera, a stereo camera, a dichroic camera, and an ultrasound receiver 
[see para. 0043 describing devices 10 and 24 may include input-output devices such as devices 16 and 30. Input-output devices 16 and/or 30 may be used in gathering user input, in gathering information on the environment surrounding the user, and/or in providing a user with output, devices 16 may include sensors 18 and devices 24 may include sensors 32, sensors 18 and/or 32 may include: image sensors, and optical sensors such as visual odometry sensors that gather position and/or orientation information using images gathered with digital image sensors in cameras, gaze tracking sensors, visible light and/or infrared cameras having digital image sensors, humidity sensors, moisture sensors, and/or other sensors].

Regarding Claim 14, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the measuring unit, comprises at least one of: a sensor configured to measure a temperature at a measurement location on a user's hand; a sensor configured to measure a force exerted on a measurement location on a user's hand; a sensor configured to measure the acceleration of a measurement location on a user's hand; a sensor configured to measure the position of a measurement location on a user's hand; a sensor configured to measure ionizing radiation at a measurement location on a user's hand; a sensor configured to measure at least one of the direction and strength of a magnetic field and/or an electric field at a measurement location on a user's hand; a sensor configured to measure an eddy current in a material in proximity to a measurement location on a user's hand; a sensor configured to detect sound waves at a measurement location on a user's hand; a sensor configured to measure the separation between two measurement locations on a user's hand; and a sensor configured to measure at least one of the voltage, electric current and the electrical resistance between two measurement locations on a user's hand 
[see paras. 0043 and 0050 describing force sensors that measure force on the hand and para. 0051 describing inertial measurement units].

Regarding Claim 16, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses further comprising: a fluid dispensing unit configured to supply a fluid from at least one dispensing location located on the user's hand; a fluid absorbing unit configured to absorb fluid at a location on at least one of a digit of the user's hand, a tip of a digit of the user's hand, on the phalanges of a digit of a user's hand, the palm of the user's hand and the back of the user's hand; and/or at least one illuminator configured to emit at least one of visible light, infrared and ultraviolet radiation.
[see paras. 0053 describing devices 10 may include light-emitting devices such as light-emitting diodes and/or lasers or other light sources and may operate at visible wavelengths, ultraviolet wavelengths, and/or infrared wavelengths].

Regarding Claim 17, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses further comprising a controller, configured to receive data from at least one of the imaging unit and the measuring unit and to output corresponding information to a user interface [see fig. 1 and para. 0041 describing processing circuitry in control circuitry 12 and 26 may be based on one or more microprocessors, digital signal processors, application specific integrated circuits, etc. and may be used to gather input from sensors and other input devices and may be used to control output devices; see paras. 0045 and 0093 describing an output device includes a display].

Regarding Claim 18, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Wang further discloses wherein the user interface comprises a display configured to display an image based on data from the imaging unit, the display being optionally stereographic, mountable on a user's head, an augmented reality display, and/or configured to display dimensional information on the display [see paras. 0036 and 0060 describing a virtual reality or mixed reality device (e.g., head-mounted equipment such as glasses, goggles, a helmet, or other device with a display) and where real-world images from directly viewing the real world through a sensor to provide real-world images on a display for the user and para. 0101 describing virtual three-dimensional space by a drawing application running on system 8 (e.g., on device 24 such as a head-mounted display or other device 24 with a display)].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Klein, and Osman in further view of Chopra et al. (U.S. 2018/0092698 A1) (hereinafter “Chopra”)

Regarding Claim 7, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the separation sensor comprises a camera substantially fixedly positioned at a known displacement relative to one of the sub-units of the imaging unit, and a fiducial marker substantially fixedly positioned at another known displacement relative to the other of the sub- units; and wherein, when the fiducial marker is within the field of view of the camera of the separation sensor, the separation sensor is configured to compute the separation between the two sub-units of the imaging unit based on an image of the fiducial marker captured by the camera.
Chopra in a same or similar endeavor teaches wherein the separation sensor comprises a camera substantially fixedly positioned at a known displacement relative to one of the sub-units of the imaging unit, and a fiducial marker substantially fixedly positioned at another known displacement relative to the other of the sub- units [see paras. 0008, 0078, and 0082-85 including the distance to the fiducial marker may be measured and an electromagnetic sensor may also measure the distance from the sensor to the fiducial marker, and correlate a known distance between an observation camera to determine the distance of the fiducial marker to the camera]; and wherein, when the fiducial marker is within the field of view of the camera of the separation sensor, the separation sensor is configured to compute the separation between the two sub-units of the imaging unit based on an image of the fiducial marker captured by the camera [see paras. 0008, 0078, and 0082-85 including there can be a fixed linear distance between various elements, such as the distance between the center of P.sub.1 and P.sub.0 284, the distance between P.sub.0 and the edge of the fiducial marker 286, or the distance between P.sub.2 and the edge of the fiducial marker 282. It can be appreciated that any distance between any two points can be used].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Chopra as above in order for producing a visual image data set from a visual image sensor containing at least one visual marker [see Chopra para. 0005].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Klein, and Osman in further view of Serrate et al. (U.S. Pub. No. 2020/0045953 A1) (hereinafter “Serrat”)

Regarding Claim 8, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang further discloses the separation sensor may comprise two inertial measurement units [see para. 0043 describing inertial measurement units and see paras. 0036 and 0039 describing one or more finger devices].
Wang does not explicitly disclose wherein each inertial measurement unit being substantially fixedly positioned relative to a respective sub-unit of the imaging unit; and wherein the separation sensor is configured to compute the separation between the two sub-units of the imaging unit based on the output of the two inertial measurement units.
Serrat in a same or similar endeavor teaches wherein each inertial measurement unit being substantially fixedly positioned relative to a respective sub-unit of the imaging unit; and wherein the separation sensor is configured to compute the separation between the two sub-units of the imaging unit based on the output of the two inertial measurement units [see para. 0085 describing two distance sensors 62 positioned at the ends 18a, 18b of the spray boom 18, which produce primary information regarding the distance, heights h1 and h2, respectively, of the boom 18 and thus of the cameras 42 with respect to the ground 12.].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Serrat as above in order for a measuring system including at least one sensor for measuring a distance between the boom and the ground at a given point on the boom that is laterally spaced from an axis of the machine; each distance sensor is based on the echo of a transmitted wave and is suitable for being secured to the spray boom so as to determine primary information regarding the position of the spray boom; at least one accelerometer and being capable of capturing at least one additional piece of information regarding the position of the spray boom, such as the slope of the boom with respect to a vertical direction of gravity and/or information regarding the change in position of the spray boom; combining the primary information regarding the position of the spray boom captured by the or each distance sensor with the additional information regarding the position of the spray boom captured by the inertial navigation system and for generating information regarding the distance of each camera from the ground without influence from the presence of plants between said distance measuring system and the ground [see Serrat paras. 0016-19].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Klein, and Osman in further view of Rosenberg et al. (U.S. Pub. No. 2018/0074637 A1) (hereinafter “Rosenberg”)

Regarding Claim 9, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the imaging unit is configured to: when the separation between the two sub-units of the imaging unit is less than a predetermined threshold, output a stereographic image based on the images provided by the imaging unit; and/or when the separation between the two sub-units of the imaging unit is no less than the predetermined threshold, combine the images provided by one sub-unit of the imaging unit with those provided by the other sub-unit of the imaging unit to produce a combined image with an enlarged field of view.
Rosenberg in a same or similar endeavor teaches wherein the imaging unit is configured to: when the separation sensor senses that the two contact surfaces are in contact, output a stereographic image based on the images provided by the imaging unit; and/or when the separation sensor senses that the two contact surfaces are not in contact, combine an image provided by one sub-unit of the imaging unit with that provided by the other sub-unit of the imaging unit to produce a combined image with an enlarged field of view [see para. 0046 describing detect a force input generated from contact resistance data and generate a 3D force image and, in response to the force input exceeding a threshold, characterizing the first force input as a type input].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Rosenberg as above in order for detecting and characterizing inputs on a touch sensor in the field of touch sensors [see Rosenberg para. 0003].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, Klein, and Osman in further view of Cunningham (U.S. Pub. No. 2020/0260994 A1).


Regarding Claim 15, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the measuring unit includes a sensor configured to provide a measurement between two measurement locations, each of the two measurement locations being located on a digit of the user's hand, a tip of a digit of the user's hand, on the phalanges of a digit of a user's hand, on the palm of the user's hand or on the back of the user's hand.
Cunningham teaches wherein the measuring unit includes a sensor configured to provide a measurement between two measurement locations, each of the two measurement locations being located on a digit of the user's hand, a tip of a digit of the user's hand, on the phalanges of a digit of a user's hand, on the palm of the user's hand or on the back of the user's hand [see fig. 9 and paras. 0079 describing triggering mechanism 12C is extended between a sensor 19C to measure a joint angle, where the measurement locations are located on the phalanges of a digit of a user's hand].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Cunningham as above in order for measuring movement of a moving segment of a body relative to a reference segment of the body [see Cunningham para. 0006].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, Klein, and Osman in further view of Ruggiero (U.S. Pub. No. 2019/0049392 A1)

Regarding Claim 19, the combination of Wang, Klein, and Osman discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Wang does not explicitly disclose wherein the inspection system is configured for use within a machine, optionally for use with an aircraft propulsion system and/or a gas turbine engine or a hybrid gas/electric propulsion system.
Ruggiero in a same or similar endeavor teaches wherein the inspection system is configured for use within a machine, optionally for use with an aircraft propulsion system and/or a gas turbine engine or a hybrid gas/electric propulsion system [see para. 0003 describing inspecting a turbine engine].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ruggiero as above in order to gather as much data as possible during inspection of a turbine engine component to maximize safety and efficiency [see Ruggiero para. 0002].

Regarding Claim 20, Wang discloses a method of inspecting and/or servicing a machine [see paras. 0035-0037 describing a system mounted on a finger or hand to gather input using sensors], the method comprising the steps of: 
mounting an inspection system of claim 1 on a user's hand [see rejection for Claim 1 above where all limitations of Claim 1 are rejected by a combination of Wang and Klein and apply here].
Wang does not explicitly disclose optionally an aircraft engine; inserting the user's hand into the machine to inspect and/or service the machine.
Ruggiero in a same or similar endeavor teaches optionally an aircraft engine [see para. 0003 describing inspecting a turbine engine]; and inserting the user's hand into the machine to inspect and/or service the machine [see paras. 0004 and 0052 describing inserting the probe carrying the sensors into the turbine engine for inspection; where Wang teaches the sensors are located on a gloved hand as taught paras. 0035-0037 describing a system mounted on a finger or hand to gather input using sensors and see rejection for Claim 1 above].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Wang to add the teachings of Ruggiero as above in order to gather as much data as possible during inspection of a turbine engine component to maximize safety and efficiency [see Ruggiero para. 0002].

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483